DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of a staple peptide, claims 173-181 in the reply filed on 5/14/2021 is acknowledged.
Claims 182-196 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.

Claim Status
Claims 173-196 are pending. 
Claims 1-172 were cancelled.
Claims 182-196 are withdrawn as being directed to a non-elected invention, the election having been made on 5/14/2021.
Claims 173-181 have been examined.

Priority
This application is a 371 of PCT/US2018/042640 07/18/2018
PCT/US2018/042640 has PRO 62/644,114 03/16/2018
PCT/US2018/042640 has PRO 62/534,464 07/19/2017
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/2020, 8/20/2020, and 5/14/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
1.	Claims 173, 176, and 179 are rejected under 35 U.S.C. 103 as being unpatentable over Houghten et al. (WO 91/00869) in view of Bird et al. (PNAS. 2010;107(32): 14093-14098) and Hayouka et al. (J. Am. Chem. Soc. 2013, 135, 15738−15741).
Claim 173 is drawn to a stapled peptide comprising the peptide formula of SEQ ID NO: 43 (GX1GKFX2HSKKKFGKAX3VGEX4AKK),
X1, X2, X3, and X4 is a non-natural amino acid; and
X1 and X2 are cross-linked to  each other; and wherein X3 and X4 are cross-linked to each other.
Houghten et al. teach magainin analog peptide sequences comprising one or more amino acid substitutions according to the reference peptide sequence as follows (p2, line 3-4).

    PNG
    media_image1.png
    66
    777
    media_image1.png
    Greyscale

Houghten et al. further teach the one of more substitution as follows.

    PNG
    media_image2.png
    463
    406
    media_image2.png
    Greyscale


 
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
SEQ43
G
X1
G
K
F
X2
H
S
K
K
K
F
G
K
A
X3
V
G
E
X4
A
K
K

G
I
G
K
F
L
K
K
K
K
K
F
G
K
A
F
V
G
E
I
A
K
K
Art








A










 
P
A
S









W










 
K
N
A


 Houghten et al. do not explicitly teach the use of one or more staple structures to improve bioactivity of a magainin analog peptide. 

    PNG
    media_image3.png
    471
    381
    media_image3.png
    Greyscale
Bird et al. teach peptide double-stapling at both the N- and C- termini confers striking protease resistance that translates into markedly improved pharmacokinetic properties (p14094, Fig 1E and 1F). Bird et al. teach that the hydrocarbon staples create a proteolytic shield by combining reinforcement of overall α-helical structure, which slows the kinetics of proteolysis, with complete blockade of peptide cleavage at constrained sites in the immediate vicinity of the staple (Abstract). Bird et al. teach insertion chemical staples at the N- or C-termini via non-natural amino acids at selected (i, i+4) positions to avoid disruption of the critical hydrophobic interface of helices (p14094, col 1, last para). Because Bird et al. teach the use of double-stapling at both the N- and C- termini via non-natural amino acids to improve bioactivity of the modified i, i+4) positions to improve bioactivity of a modified therapeutic peptide (e.g., Houghten’s magainin analog peptides).
Houghten et al. in view of Bird et al. do not explicitly teach substituted non-natural amino acids at the (i, i+4) positions of a double-stapling peptide without disruption of the critical hydrophobic interface of helices (e.g., Houghten’s magainin analog peptides).
Hayouka et al. show crystal structure of a magainin analogue peptide (Abstract). Hayouka’s crystal structure suggests the (i, i+4) positions for N-terminal Ile2-Leu6 and C-terminal Phe16-Ile20 at the hydrophobic side of the helices in a magainin analogue peptide without disruption of the critical hydrophobic interface of helices shown as follows (p15739, Fig 3B). Therefore, one of ordinary skill in the art would have been motivated to introduce non-natural amino acids at N-terminal Ile2-Leu6 (X1, X2) and C-terminal Phe16-Ile20 (X3, X4) to generate double staple magainin analog peptides with improved bioactivity.
[AltContent: textbox (   [img-media_image4.png]       [img-media_image5.png])]
        

	
	



With respect to claim 176, Houghten et al. teach magainin analog peptide has 23 amino 
With respect to claim 179, Houghten et al. teach the magainin analog peptide composition further comprising a pharmaceutically acceptable carrier of non-toxic buffer or physiological saline solution (p10, last para).
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to modify Houghten’s magainin analog peptide with Bird’s teaching of double staples in a peptide because Bird et al. teach a helical peptide comprising double-stapling at both the N- and C- termini confers striking protease resistance that translates into markedly improved pharmacokinetic properties (p14094, Fig 1E and 1F). The combination would have reasonable expectation of success because both references teach α-helical peptides for therapeutic use.
One of ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Houghten et al. in view of Bird et al.) with Hayouka’s teaching of a magainin analogue peptide’s structure because Houghten et al. in view of Bird et al. teach substituted non-natural amino acids at the (i, i+4) positions of a double-stapling peptide without disruption of the critical hydrophobic interface of helices, and Hayouka’s crystal structure suggests the (i, i+4) positions for N-terminal Ile2-Leu6 and C-terminal Phe16-Ile20 at the hydrophobic side of a helical magainin analog peptides without disruption of the critical hydrophobic interface of helices (p15739, Fig 3B). The combination would have reasonable expectation of success because the references teach helical magainin analog peptides. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claims 174-175, 177-178, and 180-181 are rejected under 35 U.S.C. 103 as being Houghten et al. in view of Bird et al. and Hayouka et al. as applied to claims 173, 176, 179, and further in view of Sun et al. (Biophysical Journal Volume 104 May 2013 1923–1932).
Houghten et al. in view of Bird et al. and Hayouka et al. teach a double stapled peptide of magainin analog peptide comprising non-natural amino acids as applied to claims 173, 176, and 179 above.

    PNG
    media_image6.png
    540
    407
    media_image6.png
    Greyscale
Houghten et al. in view of Bird et al. and Hayouka et al. do not explicitly a non-natural amino acid as (S)-2-(4-pentenyl)Ala-OH.
Sun et al. teach “Membrane Permeability of Hydrocarbon-Cross-Linked Peptides” (Title) such as antimicrobial peptide magainin and melittin (Abstract). Sun et al. teach the insertion of non-natural amino acid (S)-2-(4-pentenyl)Ala-OH (an α,α-disubsituted non-natural amino acid) into a peptide to form a staple shown as follows (p1924, Fig 1) for 1) stabilizing the peptide in a configuration that matches the binding site of the protein target, 2), protecting the peptide against proteolytic action, and 3), making the peptide membrane permeable (p1923, Introduction, para 1), reading on claims 174-175, and 177.
With respect to claim 178, Sun et al. teach a staple peptide modified by amidation (p1924, Fig 1).
With respect to claims 180-181, Houghten et al. teach the magainin analog peptide composition further comprising a pharmaceutically acceptable carrier of non-toxic buffer or 
One of ordinary skill in the art would have been taught and/or motivated to combine the teachings (Houghten et al. in view of Bird et al. and Hayouka et al.) with Sun’s non-natural amino acid (S)-2-(4-pentenyl)Ala-OH because Houghten et al. in view of Bird et al. and Hayouka et al. teach a double stapled peptide of magainin analog peptide comprising non-natural amino acids, and Sun et al. teach the insertion of non-natural amino acid (S)-2-(4-pentenyl)Ala-OH (an α, α-disubsituted non-natural amino acid) into a peptide to form a staple (p1924, Fig 1) for 1) stabilizing the peptide in a configuration that matches the binding site of the protein target, 2), protecting the peptide against proteolytic action, and 3), making the peptide membrane permeable (p1923, Introduction, para 1). The combination would have reasonable expectation of success because the references teach staple magainin analog peptides. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-July-2021
/Soren Harward/Primary Examiner, Art Unit 1631